The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested:
RADIO LINK COVERAGE MAP GENERATION USING LINK QUALITY AND POSITION DATA OF MOBILE PLATFORM



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 11, 12, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Allen et al (US 2006/0183487).
Consider claim:

1. Allen teaches the system comprising: 
a logic device (service computer figure 1 item 6, paragraphs 7, 19, 21) configured to communicate with a communication module (cellular modem figure 2 item 206, paragraph 26) and a position sensor (GPS figure 2, item 205) coupled to a mobile platform (monitor unit 200 installed on vehicle see paragraph 23), wherein the communication module is configured to establish a wireless communication link with a base station associated with the mobile platform (connection to wireless network 8 see paragraph 25), the position sensor is configured to provide a position of the mobile 
the logic device is configured to: 
determine communication link quality data associated with the wireless communication link between the mobile platform and the base station and corresponding to one or more positions of the mobile platform as the mobile platform maneuvers within the survey area (quality of wireless link figure 3, paragraphs 26, 27); 
receive position data corresponding to the one or more positions of the mobile platform (position data see paragraph 25); and 
generate communication coverage information corresponding to the survey area based, at least in part, on a combination of the position data and the communication link quality data (coverage mapping based on position and quality data figures 3, 4, 5, see paragraphs 9, 13, 27-30, 33, 34).  
2.  Allen teaches the system of claim 1, wherein the determining the communication link quality data comprises: (Note that the term “and/or” before the last recited element means that a reasonable interpretation of the limitations is that they are presented as alternatives, therefore only one need be shown in the prior art)  receiving a least a portion of the communication link quality data from the communication module coupled to the mobile platform as the mobile platform maneuvers within the survey area, wherein the communication link quality data comprises a packet loss, a packet loss categorization, a carrier signal strength (signal strength of wireless link figure 3, item 303 paragraphs 27), a packet collision rate, a multipath signal characteristic, other communication link characteristics, and/or a time stamp for each of the one or more 
4. Allen teaches the system of claim 1, wherein the receiving the position data comprises: receiving a least a portion of the position data from the position sensor coupled to the mobile platform, wherein the position data comprises an absolute position of the mobile platform, a relative position of the mobile platform relative to the base station, and/or a time stamp for each of the one or more positions of the mobile platform as the mobile platform maneuvers within the survey area (time and location updates during travel see paragraphs 20,21, figs 3, 4 5).  
6. Allen teaches the system of claim 1, wherein the generating the communication coverage information comprises: linking the communication link quality data corresponding to one of the one or more positions with the position data corresponding to the same one of the one or more positions, for each of the one or more positions of the mobile platform as the mobile platform maneuvers within the survey area (multiple mobile unit coverage mapping based on position and quality data figures 3, 4, 5, see paragraphs 9, 13, 27-30, 33, 34).  
7. Allen teaches the system of claim 1, wherein the logic device is configured to: generate a communication link coverage map based, at least in part, on the communication coverage information and a spatial map of the survey area, wherein the communication link coverage map comprises one or more communication link quality indicators corresponding to the communication link quality data and the position data, a survey path corresponding to the position data and/or the one or more positions of the mobile platform within the survey area, and/or a base station graphic indicating a 
8. Allen teaches the system of claim 1, wherein the logic device is configured to: receive remote sensor data of the survey area corresponding to the one or more positions of the mobile platform, wherein the remote sensor data is provided by a remote sensor payload coupled to the mobile platform (GPS figure 2, item 205); and generate a spatial map of the survey area based, at least in part, on the remote sensor data and the position data (coverage mapping based on position and quality data figures 3, 4, 5, see paragraphs 9, 13, 27-30, 33, 34).  

11. Allen teaches the method comprising: 
determining communication link quality data associated with a wireless communication link between a mobile platform and a base station (quality of wireless link figure 3, paragraphs 26, 27) and corresponding to one or more positions of the mobile platform as the mobile platform maneuvers within a survey area (location updates during travel see paragraphs 20,21, figs 4 5); 
receiving position data corresponding to the one or more positions of the mobile platform (position data see paragraph 25); and 
generating communication coverage information corresponding to the survey area based, at least in part, on a combination of the position data and the communication link quality data (coverage mapping based on position and quality data figures 3, 4, 5, see paragraphs 9, 13, 27-30, 33, 34).  


14. Allen teaches the method of claim 11, wherein the receiving the position data comprises: receiving a least a portion of the position data from the position sensor coupled to the mobile platform, wherein the position data comprises an absolute position of the mobile platform, a relative position of the mobile platform relative to the base station, and/or a time stamp for each of the one or more positions of the mobile platform as the mobile platform maneuvers within the survey area (time and location updates during travel see paragraphs 20,21, figs 3, 4 5).  

16. Allen teaches the method of claim 11, wherein the generating the communication coverage information comprises: linking the communication link quality 
17. Allen teaches the method of claim 11, further comprising: generating a communication link coverage map based, at least in part, on the communication coverage information and a spatial map of the survey area, wherein the communication link coverage map comprises one or more communication link quality indicators corresponding to the communication link quality data and the position data, a survey path corresponding to position data and/or the one or more positions of the mobile platform within the survey area, and/or a base station graphic indicating a position of the base station within and/or relative to the survey area (multiple mobile unit coverage mapping based on position and quality data figures 3, 4, 5, see paragraphs 9, 13, 27-30, 33, 34).  
18. Allen teaches the method of claim 11, further comprising: receiving remote sensor data of the survey area corresponding to the one or more positions of the mobile platform (GPS figure 2, item 205), wherein the remote sensor data is provided by a remote sensor payload coupled to the mobile platform; and generating a spatial map of the survey area based, at least in part, on the remote sensor data and the position data (coverage mapping based on position and quality data figures 3, 4, 5, see paragraphs 9, 13, 27-30, 33, 34).  

Allowable Subject Matter
Claims 3, 4, 9, 10, 13, 15, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim:

3. The nearest prior art as shown in Allen fails to teach the system of claim 1, wherein the determining the communication link quality data comprises: receiving a least a portion of the communication link quality data from a second communication module coupled to or within the base station as the mobile platform maneuvers within the survey area.  

5. The nearest prior art as shown in Allen fails to teach the system of claim 1, wherein the receiving the position data comprises: receiving a least a portion of the position data from a second position sensor coupled to or within the base station, wherein the position data comprises an absolute position of the base station, a relative position of the base station relative to mobile platform, and/or a time stamp corresponding to at least one of the one or more positions of the mobile platform as the mobile platform maneuvers within the survey area.  
9. The nearest prior art as shown in Allen fails to teach the system of claim 1, further comprising the mobile platform, the communication module, the position sensor, and/or an orientation sensor configured to provide an orientation of the mobile platform as it maneuvers within the survey area, wherein the communication link quality data 
10. The nearest prior art as shown in Allen fails to teach the system of claim 1, further comprising the base station and a second position sensor coupled within the base station, wherein the logic device is coupled within the base station and is configured to: detect that a communication link quality identified within the communication link quality data is below a quality threshold; generate a visible, tactile, and/or audible alarm via a user interface of the base station to alert an operator of the base station and/or the mobile platform.  


13. The nearest prior art as shown in Allen fails to teach the method of claim 11, wherein the determining the communication link quality data comprises: receiving a least a portion of the communication link quality data from a second communication 
15. The nearest prior art as shown in Allen fails to teach the method of claim 11, wherein the receiving the position data comprises: receiving a least a portion of the position data from a second position sensor coupled to or within the base station, wherein the position data comprises an absolute position of the base station, a relative position of the base station relative to mobile platform, and/or a time stamp corresponding to at least one of the one or more positions of the mobile platform as the mobile platform maneuvers within the survey area.  
19. The nearest prior art as shown in Allen fails to teach the method of claim 11, wherein the communication link quality data corresponds to one or more positions and orientations of the mobile platform as the mobile platform maneuvers within the survey area, and wherein the communication coverage information is based, at least in part, on a combination of orientation data corresponding to the one or more positions and orientations, the position data, and the communication link quality data, the method further comprising: detecting that a communication link quality identified within the communication link quality data is below a quality threshold; determining a communication link reacquisition maneuver based, at least in part, on the communication coverage information; and controlling a propulsion system of the mobile platform to pilot the mobile platform according to the determined communication link reacquisition maneuver.  
20. The nearest prior art as shown in Allen fails to teach the method of claim 11, further comprising: detecting that a communication link quality identified within the 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kosseifi et al (US 2018/0292844) and Lau (US 2015/0312774) have been cited to show other arrangements using mobiles to produce coverage maps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887